UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 15, 2017 EVOKE PHARMA, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-36075 20-8447886 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 505 Lomas Santa Fe Drive, Suite 270 Solana Beach, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (858)345-1494 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 15, 2017, Evoke Pharma, Inc. issued a press release announcing its financial results for the fourth quarter and full year ended December 31, 2016.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference.
